Case: 2:19-cv-00854-GCS-CMV Doc #: 26 Filed: 03/09/20 Page: 1 of 2 PAGEID #: 758



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

CHRISTOPHER S. HOGREN,

               Plaintiff,

v.                                                         Case No.: 2:19-cv-854
                                                           JUDGE GEORGE C. SMITH
                                                           Magistrate Judge Vascura
COMMISSIONER OF
SOCIAL SECURITY,

               Defendant.

                                            ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on February 20, 2020, recommending that the Court reverse the

Commissioner’s non-disability finding and remand this case to the Commissioner and the ALJ

pursuant to Sentence Four of § 405(g) for further consideration consistent with the Report and

Recommendation. (Doc. 25). The time for filing objections to the Report and Recommendation

has passed, and no objections have been filed to the Report and Recommendation. Therefore,

the Court ADOPTS AND AFFIRMS the Report and Recommendation. The decision of the

Commissioner of Social Security is hereby REVERSED and this case is REMANDED to the

Commissioner and the ALJ pursuant to Sentence Four of § 405(g).

       The Clerk shall remove Document 25 from the Court’s pending motions list and enter

judgment in favor of Plaintiff.

               IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT
Case: 2:19-cv-00854-GCS-CMV Doc #: 26 Filed: 03/09/20 Page: 2 of 2 PAGEID #: 759
